DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are pending and subject to this Office Action.  This is the first Office Action on the merits of the claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“Fig 3, table 1” (Spec., pg. 4, line 13); and
“two bed PSA system (100)” and other related elements of “FIG 1” (Spec., pg. 5, line 20 – pg. 6, line 4). 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The instant specification, on page 4 at lines 9-11, states “Previous observations of adsorption rates for three different types of adsorbents have demonstrated diffusion rates for ethylene of less than 1E-05 1/s at 30C, Rege et al.” However, there is no citation provided for “Rege et al.”
Appropriate correction is required.

Claim Interpretation
	The term “impurities” is interpreted to mean any non-ethylene compounds. 

Claim Objections
Claims 1, 3, and  4 are objected to because of the following informalities.
Claim 1, line 4: For clarity, “an at least two beds” should state “[[an]] at least two beds.”
Claim 1, lines 4-4: For clarity, “a one or more adsorbent particles” should state “[[a]] one or more adsorbent particles.” 
Claim 1, line 10: For clarity, Applicant is suggested to amend “wherein a contacting in the one of the at least two beds occurs” to state (i) “wherein [[a]] the contacting [[in]] of the one of the at least two beds by the feed gas stream occurs” or (ii) “wherein the adsorption step occurs.”
Claim 1, lines 12-13: For clarity, “and thereby producing a product gas stream” should state (i) “and thereby produces[[ing]] a product gas stream” or (ii) “and the desorption step produces a product gas stream.”
Claim 1, lines 13-15: For clarity, Applicant is suggested to amend “a product gas stream during the desorption step containing no greater than about 2 mol % impurities, at least about 98 mol % of the ethylene recovered from the feed gas stream” to state “[[a]] the product gas stream during the desorption step containing no greater than about 2 mol % impurities[[,]] and at least about 98 mol % of the ethylene recovered from the feed gas stream.”
Claim 1 line 19: The limitations “the impurity-enriched gas stream” and “the tail gas end” lack antecedent basis and should state “the impurity-enriched gas stream” and “[[the]] a tail gas end,” respectively.
Claim 3, line 6: Applicant is suggested to amend “the adsorption” to state “the adsorption step” for consistency with “the adsorption step” at line 3.
Claim 4, lines 6-7: Applicant is suggested to amend “the adsorption” to state “the adsorption step” for consistency with “the adsorption step” at line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “impurities such as nitrogen, hydrogen and ethane” in the preamble. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the limitation at issue is interpreted as follows: “impurities 
Claim 1 recites “wherein the feed gas stream is input at a feed end of each of the at least two beds, the product gas stream is removed from the feed end of each of the at least two beds during the desorption step, and the impurity-enriched gas stream is produced from the tail gas end of the at least two beds” at lines 16-19. Claim 1 appears to require that the at least two adsorbent beds operate in an adsorption step and a desorption step in alternating manner such that at least one of the beds is in the adsorption step while at least one of the remaining beds is in the desorption step. The above recitation is confusing because it calls for inputting the feed gas stream at a feed end of each of the at least two beds and removing the product gas from the feed end of each of the at least two beds, as if all of the beds operate in the adsorption step or in the desorption step at the same time. For the purpose of examination, the limitation at issue is interpreted as follows: “wherein the feed gas stream is input at a feed end of each bed in the adsorption step a feed end of each bed in the desorption step, and [[the]] an impurity-enriched gas stream is produced from [[the]] a tail gas end of the at least two beds.”
Claims 2-4 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.

Claim 2 recites “wherein the zeolite SSZ-45 has a Si: Al mole ratio of from 100 to greater than 400.” It is unclear what “from 100 to greater than 400” is intended to convey, e.g., whether the recited range contains an upper limit. In view of the instant specification on page 3, lines 29-31, the limitation at issue is interpreted as follows: “wherein the zeolite SSZ-45 has a Si: Al mole ratio of or greater 

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or makes obvious the claimed method for removing impurities from a feed gas containing ethylene using at least two adsorption bed comprising a zeolite SSZ-45. While SSZ-45 is known in the art for being useful as an adsorbent material in certain separation processes, there is no sufficient teaching or suggestion in the prior art which would have reasonably motivated one skilled in the art to use zeolite SSZ-45 particularly in ethylene purification processes.  
Yuen et al. (US Pat. 6,033,643), which is drawn to zeolite SSZ-45 and a method for preparing SSZ-45, teaches that SSZ-45 is useful for various hydrocarbon conversion processes such as hydrocracking, dewaxing, catalytic cracking, olefin and aromatics formation reactions, etc. (col. 9, lines 12-56). Yuen discloses that SSZ-45 can also be used as an adsorbent with high selectivities based on molecular sieve behavior and also based upon preferential hydrocarbon packing within the pores (col. 16, lines 9-13). However, Yuen is silent on ethylene purification processes and nothing in the reference or elsewhere in the prior art reasonably suggests that SSZ-45 can be used as an adsorbent for removing impurities from an ethylene stream.
Xie et al. (US Pat. 8,926,735 B1) disclose a process for separating carbon dioxide (CO2) from multi-component gas stream containing CO2 utilizing zeolite SSZ-45 as an adsorbent (col. 1, lines 39-47). However, Xie fails to suggest that SSZ-45 can be used as an adsorbent for purifying an ethylene-containing gas stream.
Thompson et al. (US Pub. 2018/0200662 A1) disclose a method for removing a contaminant comprising water from a feed gas stream including the contaminant, methane, and ethane using adsorption beds comprising SSZ-45 ([0004]-[0013]). However, the reference does not teach or reasonably suggests that SSZ-45 can be used as adsorbent for purifying an ethylene-containing gas stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772